DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 2/22/2021 to claims 1, 12, 13, and 65 have been entered. Claims 1, 3, 5-9, 11-13, 60-63 and 65-72 remain pending, of which claims 1, 3, 5-7, 9, 11-13, 60-62 and 65-72 are being considered on their merits. Claims 8 and 63 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of the species of (1) “substantially 20-99% of the diameter of the cell” and “substantially 60% of the diameter of the cell” as recited in claims 2 and 3 as the species of diameter of constriction; (2) elongated slit as the species of channel shape selected from those listed in claim 6; (3) “optimized to improve delivery and cell viability” as recited in claim 9 as the species of constriction angle; (4) parallel as the species of channel arrangement selected from those listed in claim 11, and (5) gas cylinder as the species of cell driver selected from those listed in claim 13, in the reply filed on 4/29/2020.
Claim Interpretation
Independent claim 1 is drawn to a product that recites the following structural features: (1) an inlet connected to a source of positive pressure, (2) a microfluidic channel, defining a lumen, connected to the inlet, and (3) a suspension solution comprising a cell in the microfluidic channel, wherein the diameter of the constriction is 20-99% of a diameter of the cell and wherein the constriction includes a tapered entrance. Independent claim 1 also recites the following functional limitations: “being configured such that a cell suspended in a buffer can pass therethrough”, “wherein the microfluidic channel includes a cell-deforming constriction”, In re Swinehart, 439 F.2d 210, 169USPQ 226 (CCPA 1971)), claims directed to a product should be distinguished from the prior art product in terms of structure rather than function; this point was recently revisited. “When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.” Halliburton Energy Services, Inc. v. M-I LLC, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Such ambiguity could be resolved in a few ways, for example by providing a quantitative metric for the property, or a formula for calculating the claimed functional property along with examples and counterexamples of products with that property. While functional claiming is authorized by 35 U.S.C. § 112, sixth paragraph, that statute was enacted specifically to preclude overly broad claims that effectively purport to cover any and all limitations, so long as they perform the required functions. Specifically, claims that are ambiguous as to boundaries for functional limitations may be indefinite and do not distinguish the claimed product over the prior art. 
Independent claim 1 states the intended use of the product is for delivering a payload into a cell by causing perturbations in a cell membrane of the cell. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the 
It is noted that the specification does not define what constitutes a payload. Therefore the broadest reasonable interpretation of payload is anything that can be taken up by a cell. Payload is not limited to molecules that the cell cannot naturally take up without breaking the cell membrane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 5-7, 9, 11, 60-62 and 65-72 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al (2009, Lab Chip, 9:2370-2380) as evidenced by Prior et al (1983, U.S. Patent 4,376,634; reference A).
Regarding claims 1 and 3, Chen teaches a system comprising a funnel-like aperture forming a microchannel defining a lumen, comprising a solution comprising a cell in the microfluidic channel, wherein the channel includes a diameter of the constriction is 20-60% of a diameter of the cell (see Figures 1(e) & 1(d), Figure 4, and Chen’s statement that the diameter of a cell is about 15 micrometers on page 2370). Regarding claim 1, Chen teaches the device is connected to a syringe (see col. 2 on page 2372); any connection reads on “inlet”. Prior is cited solely as evidence that a syringe is inherently a source of both positive and negative pressure (see claims 7 and 26).  Chen therefore teaches all of the structural features of independent 
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitations “for delivering a payload into a cell by causing perturbation in a cell membrane” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. In the instant case, the body of the claim defines the structure of the claimed composition and the limitation of “for delivering a payload into a cell by causing perturbation in a cell membrane” does not limit to any specific structural requirements of the claimed composition. 

Claims 1, 3, 7, 11, 60-62 and 65-68-72 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hosokawa et al (2010, Anal. Chem., 82, 6629–6635; of record in the IDS filed 2/8/2019). 
Hosokawa is drawn to a micro flow channel for cellular assays (see abstract). Regarding claims 1 and 3, Hosokawa teaches that having an opening at the end of the microchannel that is smaller than the size of the cell cause cell deformation as the fluid flow pushes the cell to squeeze through the small opening (see page 6030). Regarding claim 1, Hosokawa shows in Figure 1 that one of the openings have a tapered opening (reads on tapered entrance portion). Regarding claims 1 and 3, Hosokawa teaches an example wherein the opening to the microchannel has diameters of 8, 9, 10, or 11 micrometers and Hosokawa teaches typical diameters of the cells ranged from 22.5 μm to 11.6 μm (see page 6031), so Hosokawa’s opening is about 35-95% of the size of the cell’s diameter. Regarding claims 1 and 3, Hosokawa further teaches an example of using a diameter of 4 micrometers to deform a cell with a diameter of 7.5 to 8.5 micrometers (see page 6634). Regarding claims 7, 11 and 60-62, Hosokawa is drawn to a micro flow channel has an entrance, center point and exit, and Hosokawa teaches channels arranged in parallel (see Figure 1). Regarding claim 1, Hosokawa teaches the sample inlet of the microchannel was connected to a reservoir, and that a vacuum microchannel of negative pressure was connected to a peristaltic pump on the opposing side of the microchannel (see page 6031); Hosokawa’s inlet connected to a reservoir reads on “source of positive pressure” since Hosokawa teaches that the opposing end of the microchannel has a negative pressure relative to the reservoir connected to the microchannel via the inlet. Regarding claims 65-72, Hosokawa teaches that cells are included in the device on either side of the constriction, and any of molecule within the cells or solution read on the broadest reasonable interpretation of “payload” and nanomaterial (see Figure 1 and page 6631).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-7, 11, 60-62 and 65-72 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al (2010, Anal. Chem., 82, 6629–6635; of record in the IDS filed 2/8/2019).
Hosokawa is drawn to a micro flow channel for cellular assays (see abstract). Regarding claims 1 and 3, Hosokawa teaches that having an opening at the end of the microchannel that is smaller than the size of the cell cause cell deformation as the fluid flow pushes the cell to squeeze through the small opening (see page 6030). Regarding claims 1 and 3, Hosokawa 
Hosokawa does not exemplify the shape of the opening is an elongated slit (claim 6).
A person of ordinary skill in the art would have had a reasonable expectation of success in using an opening in the shape of an elongated slit because Hosokawa teaches the size, geometry, and density of the microcavities can be precisely controlled to achieve specific cell separation according to differences in cellular size and deformability. The skilled artisan would 
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitations “for delivering a payload into a cell by causing perturbation in a cell membrane” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. In the instant case, the body of the claim defines the structure of the claimed composition and the limitation of “for delivering a payload into a cell by causing perturbation in a cell membrane” does not limit to any specific structural requirements of the claimed composition. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (2009, Lab Chip, 9:2370-2380) as evidenced by Prior et al (1983, U.S. Patent 4,376,634), as applied to claims 1, 3, 5-7, 9, 11, 60-62 and 65-72 above, and further in view of Kellogg (U.S.PGPUB 2008/0241844; reference B).
The teachings of Chen are discussed and relied upon above.
Chen does not teach the source of pressure is compressed gas from a gas cylinder (claims 12 and 13).
Regarding claim 12, Kellogg teaches pressure greater than ambient pressure can be applied to microfluidic devices using pressurized gas (see paragraphs [0019] and [0048]). 
It would have been obvious to a person of ordinary skill in the art to use Kellogg’s compressed gas from a gas cylinder as the pressure source in Chen’s system.  A person of ordinary skill in the art would have had a reasonable expectation of success in using a gas cylinder to apply pressure to the cells on Chen’s device because Kellogg teaches a gas cylinder can be used for a method of pressurizing microfluidic devices. The skilled artisan would have been motivated to use a gas cylinder to apply pressure to the cells on Chen’s device because Kellogg establishes that gas cylinders are alternative pressure sources to syringes.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.  
Applicant highlights the claim amendments and presents a non-limiting diagram of an embodiment of the claimed product. Applicant then alleges that Chen does not does not teach a source of positive pressure connected to an inlet as claimed because Chen’s device is connected to a syringe that Chen teaches using for suction (negative pressure). However, as stated above, the newly cited inherency reference Prior teaches that a syringe is inherently a source of both positive and negative pressure. Therefore Chen’s syringe reads on the limitation of “a source of positive pressure”.
Applicant highlights that the previously cited Nakata reference uses gas cylinders as a source of high pressure, which applicant alleges is distinct from the pressure obtained using Chen’s syringe. However, the newly cited Kellogg reference teaches that gas cylinders and syringes are both sources of pressure for microfluidic devices, and Kellogg specifically teaches 
Applicant highlights that Hosokawa teaches connecting the microchannel to a vacuum line, a source of negative pressure, and concludes that Hosokawa does not teach the limitation of “a source of positive pressure”. However, as stated in the above rejection, Hosokawa teaches the sample inlet of the microchannel was connected to a reservoir, and that a vacuum microchannel of negative pressure was connected on the opposing side of the microchannel (see page 6031); Hosokawa’s inlet connected to a reservoir reads on “source of positive pressure” since Hosokawa teaches that the opposing end of the microchannel has a negative pressure relative to the reservoir connected to the microchannel via the inlet. Since neither the claim nor the specification define what constitutes “a source of positive pressure”, any set-up that allows for any pressure that is positive relative to any other pressure in or around the device reads on the limitation of “a source of positive pressure”. Therefore this argument is not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7, 9, 11-13, 60-62 and 65-72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 54, 60-61, 66, 82, 93, 100, and 121-124, 131-266 of copending Application No. 15523142
claims 1, 4-21, 24-43 of copending Application No. 15542892
claims 1, 27, 29-36, 39-40, 46-100of copending Application No. 15865901
claims 1-5, 7-14, 23, 31 and 33-38 of copending Application No. 15757316
claims 1-66 of copending Application No. 16068631
claims 1-122 of copending Application No. 16098404
claims 1-186 of copending Application No. 16098405
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite nearly identical methods of introducing compounds into cells by passing said cells through a constricting channel.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant alleges that because the amendments to the claims overcome all of the other rejections, that the remaining provisional double patenting rejections should be withdrawn. However, as applicant’s amendments did not overcome all of the other pending rejections, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653